PER CURIAM
Father appeals a judgment terminating his parental rights to his son and daughter, challenging the juvenile court’s determination that it was in the best interests of the children to terminate father’s parental rights. See ORS 419B.500 (termination of parental rights must be in the best interest of the ward). He contends that the juvenile court erred in determining that terminating his parental rights was in the children’s best interests because the children’s adoptive parents will likely sever contact between the children and their paternal grandmother, which would be detrimental to the children’s well-being.
A discussion of the facts in this case would not benefit the bench, the bar, or the public. On de novo review, ORS 19.415 (3) (a), we conclude that the juvenile court properly terminated father’s parental rights and termination is in the best interests of the children.
Affirmed.